Citation Nr: 1136464	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  09-07 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of heat exhaustion.

2.  Entitlement to service connection for cellulitis.

3.  Entitlement to service connection for a right ear disorder.

4.  Entitlement to service connection for an upper spine disability.

5.  Entitlement to service connection for residuals of a bilateral shoulder injury.

6.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran appeared and testified at a personal hearing in May 2011 before the undersigned Veterans Law Judge sitting in Waco, Texas.  A transcript of the hearing is contained in the record.

The issues of entitlement to service connection for cellulitis, a right ear disorder, an upper spine disability, residuals of bilateral shoulder injury, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Chronic residuals of heat exhaustion were not demonstrated in service, and there is no competent evidence of a current disability manifested by residuals of heat exhaustion.


CONCLUSION OF LAW

Chronic residuals of heat exhaustion were not incurred or aggravated inservice.  38 U.S.C.A. §§ 105, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in pre-rating correspondence dated October 2007 of the information and evidence needed to substantiate and complete his claims, to include information regarding how disability evaluations and effective dates are assigned.

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication. Hence, the case is ready for adjudication.

The appellant has not been afforded a VA examination to determine the nature and etiology of his claimed residuals of heat exhaustion.  Significantly, a VA examination or opinion is deemed necessary only if the evidence of record (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that the appellant suffered an event, injury, or disease in service; (c) indicates that the claimed disability or symptoms may be associated with the appellant 's service or other service-connected disability, and (d) does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the requirement to examine the appellant is not triggered as the evidence of record does not meet these initial evidentiary thresholds.

Laws and Regulations

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Factual Background and Analysis

In September 2007 Veteran claimed that chronic residuals of heat exhaustion began in 1981.  

A review of the Veteran's service treatment records show that in May 1983 he was treated for dehydration.  He reported being unable to "hold food down" and abdominal cramps following a vigorous work out the day prior.  He "was drinking Gatorade for treatment."  Physical examination was notable only for a slight elevation in the appellant's specific gravity on urinalysis.  There was "no other abnormality."  He was assessed with dehydration and instructed to continue fluid intact for the day.  

In July 1985, the Veteran denied a history of dizziness, shortness of breath, palpitation or pounding heart, and stomach trouble.  He noted he was in good health.  When reporting his recent medical history he noted that he had not been treated for anything other than minor illnesses in the prior five years.  He did not report heat exhaustion or any residuals from heat exhaustion.  On clinical evaluation the Veteran was noted to have no abnormalities. 

Post-service treatment records contained in the claims file are negative for complaints of or treatment for heat exhaustion, or residuals thereof.

In May 2011, the Veteran testified that he suffered from, and was treated for, a bout of heat exhaustion in service.  He stated that following service he had suffered multiple bouts of heat exhaustion, with the first post-service incident occurring in 1986, and an additional occurrence at a later unspecified date.  The appellant claimed that he had to be very careful about being out in the heat due to his medical history which included nonservice connected diabetes.  The claimant denied working outside in the summer or in warm weather because he would become affected by the heat very quickly.  Still, he reported working as a trucker and reported that he was often outside helping to load and unload trailers.  When asked if he had ever been on medication due to his heat exhaustion, the appellant replied that he took extra potassium, drank extra fluids, and took breaks on hot days.  He denied being able to do yard work, and asserted that he was unable to work around the house during the summer because the temperature would reach 90 degrees and he would easily overheat.

While the Veteran claims that he suffered from two additional bouts of heat exhaustion post-service, there is no evidence in the claims file that he was treated in 1986 or since for any heat-related illness.  Additionally, in service, the Veteran was treated for dehydration, and there is no indication of any residual disability following the 1983 treatment with fluids.  In 1985, the Veteran did not report any pertinent problems or symptoms and he was not diagnosed with any disability due to heat exhaustion.  While the Veteran testified that he is very sensitive to heat, that he must stay hydrated and take breaks, and that his nonservice connected diabetes causes him to be more sensitive to the heat, there is no competent evidence that he currently suffers from a disability due to heat exhaustion, let alone a disability due to heat exhaustion that is related to service.  While finding the Veteran's description of his symptoms to be credible, there is no competent evidence that since he filed his claim for compensation that he has ever been diagnosed with a chronic disability due to heat exhaustion.  A VA examination is not warranted because the evidence does not support a finding of a current disability; i.e. there is no evidence the Veteran currently has any residuals of heat exhaustion.  Additionally, there is no indication of a link between the Veteran's one occurrence of dehydration in 1983 and any currently diagnosed disability.  The claim must therefore be denied.

In making this decision the Board finds that the passage of many years between discharge from active service and the lack of objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for residuals of heat exhaustion is denied.


REMAND

Regarding the remaining issues on appeal, the Board finds that McLendon v. Nicholson, 20 Vet. App. 79 (2006) does apply and that VA examinations are necessary.

In May 2011, the Veteran testified that he suffered from upper back and bilateral shoulder pain that radiates, and causes upper extremity numbness.  He denied being diagnosed with a disorder, but stated that he had just sought treatment for his symptoms within the prior month.  Service treatment records show complaints of neck and right shoulder pain in December 1980, February 1981 and while in the reserve in September 1986.  A February 1981 cervical x-ray revealed minimal degenerative changes.  An x-ray of his shoulder at that time showed no abnormalities.  On remand, treatment records from the Dallas VA Medical Center since May 2011 should be obtained and associated with the claims file, and in light of the in-service diagnosis of degenerative changes the Veteran should be afforded a VA orthopedic examination.

The Veteran is seeking entitlement to service connection for hypertension.  While VA treatment records indicate that he is on medication to control his current hypertension, there is no indication of when the Veteran was first assessed with hypertension.  The Veteran should be requested to sign release forms for any treatment records that could reveal the date of onset of his diagnosed hypertension.  Additionally, on his June 1980 student service examination the Veteran indicated that he had a history of high blood pressure and elaborated that prior to his recent 35-pound weight loss he had high blood pressure.  There is no other indication of high blood pressure/hypertension in service.  On remand, the Veteran should also be afforded a VA hypertension to address the etiology of any current hypertension.

The Veteran's service treatment records show that he was treated for cellulitis in-service, to include a period of in-service hospitalization.  VA treatment records indicate that he was treated for cellulitis in 2005 and 2011.  In May 2011, the Veteran testified that when he was initially diagnosed in-service with cellulitis he was told it was a disorder that he would continue to suffer from later in life.  On remand he should be afforded a VA nexus examination regarding the etiology of any current cellulitis.

The Veteran's DD 214 is not of record.  On remand, the RO/AMC should ensure that a copy of his DD 214 is of record.  If one cannot be located, the Veteran's personnel records should be secured to determine his military occupational specialty and the probability of any in-service noise exposure.  See generally VA Fast Letter (FL) issued on September 2, 2010 (FL10-035).  There are two audiometric test results for the Veteran in service, but there are no records regarding his hearing post-service.  The Veteran testified that he served as an infantry officer with armor equipment and that he was exposed to noise in service.  He also testified that he was told that the results of his hearing tests from a physical to get into flight school had shown a 10 decimal drop in hearing in his right ear.  He testified that he currently has difficulty hearing people on his "CB radio," and that his wife complains regarding the volume level at which he watches television.  On remand, the Veteran should be afforded a VA audiological examination to determine if the Veteran currently suffers from hearing loss and to provide a nexus opinion.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain a copy of the Veteran's DD 214 and associate it with the claims file.  If that document cannot be located, the RO should secure the appellant's service personnel records to ascertain the nature of his duties while on active duty.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  The AMC/RO should contact the Veteran and his representative and obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, who have treated him for his claimed disabilities.  Of particular interest are any treatment records detailing when the Veteran was first diagnosed with hypertension, to include any treatment records noting high blood pressure prior to 1980; any treatment records from the Seventh Ward Hospital in Hammond, Louisiana, and any VA treatment records dating after May 2011.  After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  Thereafter, the Veteran should be afforded a VA orthopedic examination to evaluate address the nature and etiology of any cervical and/or shoulder disorder.  All indicated tests and studies, including X-ray studies, are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  The examiner's review should include review of service treatment records, including February 1981 x-ray reports.  Based on examination of the cervical spine and shoulders, a review of the file, and using sound medical principles, the physician is to opine whether it is at least as likely as not, i.e., is there a 50 percent probability or greater, that any current cervical or shoulder disability is related to service.  The examiner must provide a rationale for all opinions provided.

4.  The Veteran should be afforded a VA hypertension examination.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  The examiner's review should include review of service treatment records-including the Veteran's June 1980 statement that he previously had high blood pressure when he was overweight.  Based on examination, a review of the file, and using sound medical principles, the physician is to opine whether it is at least as likely as not that the Veteran's current hypertension is related to his service.  If the examiner finds that the Veteran's hypertension preexisted service, the examiner must opine whether it is at least as likely as not that the disorder was permanently aggravated during service.  The examiner must provide a rationale for all opinions provided.

5.  The Veteran should be afforded a VA dermatology examination to address the etiology of any cellulitis.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  The examiner's review must include review of service treatment records, including the Veteran's in-service treatment for cellulitis and the 2005 and 2011 diagnoses of cellulitis.  Based on examination, a review of the file, and using sound medical principles, the physician is to opine whether it is at least as likely as not that any diagnosed cellulitis is related to service.  The examiner must provide a rationale for all opinions provided.

6.  The Veteran should be afforded a VA audiological  examination.  All indicated tests and studies are to be performed, including pure tone testing.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  The examiner's review must include review of service treatment records including the June 1981 entrance examination and a June 1982 audiogram.  Based on examination, a review of the file, and using sound medical principles, the physician is to opine whether the Veteran currently suffers from right ear hearing loss or any other right ear disability.  If so, the examiner is to opine whether it is at least as likely as not that any current right ear hearing loss/disability is a result of service.  The examiner must provide a rationale for all opinions provided.

7.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.

8.  After the development requested above has been completed to the extent possible, the RO/AMC should readjudicate the remaining claims.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


